Citation Nr: 1748000	
Decision Date: 10/26/17    Archive Date: 11/03/17

DOCKET NO.  11-30 621	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Entitlement to service connection for right Achilles tendonitis.

2.  Entitlement to service connection for left Achilles tendonitis.

3.  Entitlement to an initial rating higher than 10 percent for a right shoulder disability prior to December 10, 2014, and higher than 20 percent as of December 10, 2014.

4.  Entitlement to an initial rating higher than 10 percent for a left shoulder disability prior to December 10, 2014, and higher than 20 percent as of December 10, 2014.

5.  Entitlement to an initial rating higher than 10 percent for a right knee disability.

6.  Entitlement to a rating higher than 10 percent for a left knee disability.




REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Layton, Counsel


INTRODUCTION

The Veteran served on active duty from June 1980 to May 1992.

These matters come before the Board of Veterans' Appeals (Board) on appeal from August 2009 and February 2013 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York.

In April 2017, the Veteran testified during a hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.

During the course of the appeal, a March 2015 rating decision assigned a 20 percent rating for each shoulder disability, effective December 10, 2014.  However, as a higher rating is available for each shoulder, and the Veteran is presumed to seek the maximum available benefit for a disability, the claims for higher ratings remain on appeal.  AB v. Brown, 6 Vet. App. 35 (1993).



REMAND

In December 2014, the Veteran submitted a letter showing that he had been awarded Social Security Disability benefits.  While Social Security Administration (SSA) records are not controlling for VA determinations, they may be pertinent to VA claims.  Murincsak v. Derwinski, 2 Vet. App. 363 (1992); Collier v. Derwinski, 1 Vet. App. 412 (1991).  When the VA is put on notice of the existence of SSA records, VA must seek to obtain the records before proceeding with the appeal.  Murincsak v. Derwinski, 2 Vet. App. 363 (1992); Lind v. Principi, 3 Vet. App. 493 (1992).  The SSA records may be relevant to the current appeal.  Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).

The Board finds that the RO should obtain and associate with the claims file a copy of any SSA decision on the Veteran's claim, and copies of all medical records underlying that determination, following the current procedures of 38 C.F.R. § 3.159(c) with respect to requesting records from Federal agencies.  

At the April 2017 Board hearing, the Veteran remarked that one month previously he had finished a course of physical therapy for the shoulders at the VA Medical Center in Brooklyn, New York.  He also stated that the day before the hearing he had finished a course of physical therapy for the knees at VA Medical Center in Brooklyn.  The most recent treatment records from the VAMC in Brooklyn of record date from July 2016.  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  Dunn v. West, 11 Vet. App. 462 (1998); Bell v. Derwinski, 2 Vet. App. 611 (1992).  As the Veteran's recent physical therapy records are relevant to the claims for higher ratings for the Veteran's service-connected shoulder and knee disabilities, efforts should be made to obtain all outstanding referenced treatment records, as authorized by the Veteran.

The Veteran last underwent VA examination for the shoulders and knees in December 2014.  The Board recognizes that, generally, the mere passage of time is not a sufficient basis for scheduling another examination.  Palczewski v. Nicholson, 21 Vet. App. 174 (2007).  However, at the April 2017 hearing, the Veteran essentially argued that the bilateral shoulder and bilateral knee disabilities had increased in severity.  Where the evidence of record does not show the current state of the Veteran's disability, a more current VA examination must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a) (2016).  In light of the suggested increased symptomatology reported, and the lack of accompanying contemporaneous medical records, remand is required to obtain updated treatment records and provide the Veteran an updated VA examination that indicates the current symptomatology of the service-connected shoulder and knee disorders.

Finally, the Veteran underwent a VA examination in December 2012 for an etiology opinion concerning bilateral Achilles tendonitis.  The examiner found that the Veteran currently did not have a diagnosis of a left ankle condition, and the current condition of the right ankle was less likely as not related to service.  For rationale, the examiner stated that only left Achilles tendonitis was diagnosed while the Veteran was on active duty.

When VA provides an examination or obtains an opinion, the examination or opinion must be adequate.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  An opinion that relies only on the absence of symptoms or treatment since service is not adequate.  Additionally, the presence of a chronic disability at any time during the claim process can justify a grant of service connection, even where the most recent diagnosis is negative.  McClain v. Nicholson, 21 Vet. App. 319 (2007).  Although the December 2012 VA examiner concluded that the Veteran did not have a diagnosis of a left ankle condition, no mention was made of a July 2010 VA podiatry record which shows that the Veteran had bilateral Achilles tendonitis.  Consequently, remand is required to obtain an adequate VA etiology opinion concerning the bilateral Achilles tendonitis diagnosis given in the July 2010 VA podiatry record.

Accordingly, the case is REMANDED for the following action:

1.  With any necessary authorization from the Veteran, obtain any outstanding VA and private treatment records.  All attempts to locate records must be documented in the claims file.

2.  Request from the Social Security Administration complete copies of any disability decisions made concerning the Veteran and copies of the medical records that served as the basis for any decisions.  Make reasonable efforts to obtain the records, including at least one follow-up request if no response is received.  If the records are not available, a negative reply is required.

3.  Then, schedule the Veteran for a VA examination to determine the etiology of claimed bilateral Achilles tendonitis.  The examiner must review the claims file and should note that review in the report.  All testing deemed necessary should be performed.  A complete rationale for all opinions should be provided in the examination report.  The examiner should opine for each disability of the left and right ankle found, to specifically include Achilles tendonitis, whether it is at least as likely as not (50 percent or greater probability) that each disability of the left and right ankle was incurred in service or is the result of any incident in service.  For each disability, the examiner should opine whether it is at least as likely as not (50 percent or greater probability) that the disability is due to or the result of service-connected disabilities.  For each disability, the examiner should opine whether it is at least as likely as not (50 percent or greater probability) that the disability has been aggravated (permanently worsened beyond the natural progress of the disorder) by service-connected disabilities.  The examiner should specifically note that the absence of in-service evidence of symptoms is not always fatal to a service connection claim and should consider the Veteran's reports and lay statements.  If there is another likely etiology for the Achilles tendonitis, that should be stated.  If no left ankle disability is found, the examiner is asked to consider the July 2010 VA podiatry record which shows that the Veteran had bilateral Achilles tendonitis.  The examiner is requested to provide the aforementioned opinions regarding the diagnoses given in the July 2010 VA podiatry record.

4.  Then, schedule the Veteran for a VA orthopedic examination, with an examiner who has not previously examined him.  The examiner must review the claims file and should note that review in the report.  All testing deemed necessary should be performed.  A complete rationale for all opinions should be provided in the examination report.  Concerning the left and right shoulders, examination findings should be reported to allow for application of all potential VA rating criteria for the shoulder disabilities.  Range of motion testing should be conducted for passive and active motion, and the examiner should report any additional functional loss due to pain, weakness, fatigue, and incoordination, or during flare-ups.  Concerning the service-connected left and right knee disabilities, the examiner should specifically state ranges of motion for active and passive motion and on weight-bearing.  The examiner should comment on whether there is any additional loss of function due to weakened movement, excess fatigability, incoordination, pain on use, or on flare up for the left and right knee.  The examiner should describe the severity of any recurrent subluxation or lateral instability of the left or right knee.  The examiner should indicate if replacement of the left or right knee is medically indicated.

5.  Then, readjudicate the claims.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

